                                 Case 5:21-cv-01516-EJD Document 29 Filed 05/12/21 Page 1 of 2



                       1     Teresa H. Michaud (State Bar No. 296329)
                              teresa.michaud@bakermckenzie.com
                       2     Sara Victoria M. Pitt (State Bar No. 317611)
                              sara.pitt@bakermckenzie.com
                       3     BAKER & McKENZIE LLP
                             10250 Constellation Blvd., Suite 1850
                       4     Los Angeles, California 90067
                             Telephone: 310.201.4728
                       5     Facsimile: 310.201.4721

                       6     Bradford Newman (State Bar No. 178902)
                              bradford.newman@bakermckenzie.com
                       7     Alexander G. Davis (State Bar No. 287840)
                              alexander.davis@bakermckenzie.com
                       8     BAKER & McKENZIE LLP
                             600 Hansen Way
                       9     Palo Alto, CA 94304
                             Telephone: 650.856.2400
                    10       Facsimile: 650 856 9299

                    11
                             Attorneys for Defendants
                    12       GOOGLE LLC and
                             GOOGLE PAYMENT CORP.
                    13

                    14
                                                         UNITED STATES DISTRICT COURT
                    15
                                                        NORTHERN DISTRICT OF CALIFORNIA
                    16
                             JOHN SPARKS, individually and on behalf of         Case No. 5:21-cv-01516-EJD
                    17       all others similarly situated,
                                                                                Date Action Filed: March 3, 2021
                    18                     Plaintiff,
                                                                                [PROPOSED] ORDER RE
                    19              v.                                          STIPULATION TO STAY RESPONSE
                                                                                DATE AND ALL OTHER CASE
                    20       GOOGLE LLC and                                     DEADLINES
                             GOOGLE PAYMENT CORP.
                    21                                                          CLASS ACTION
                                           Defendants.
                    22                                                          Courtroom: 4 - 5th Floor
                                                                                Before The Honorable Edward J. Davila
                    23
                                                                                San Jose Courthouse
                    24                                                          280 South 1st Street
                                                                                San Jose, CA 95113
                    25

                    26

                    27

                    28
                                                                            1
 Baker & McKenzie LLP
10250 Constellation Blvd.,                                                                            Case No. 5:21-cv-02100-EJD
       Suite 1850
 Los Angeles, CA 90067                                               [PROPOSED] ORDER RE STIPULATION STAYING RESPONSE DATE
   Tel: 310.201.4728
           Case 5:21-cv-01516-EJD Document 29 Filed 05/12/21 Page 2 of 2



1                                           [PROPOSED] ORDER

2             Upon consideration of the Stipulation Staying Response Date And All Other Case Deadlines

3    entered into between Plaintiff John Sparks, individually and on behalf of all others similarly situated,

4    (“Plaintiff”) and Defendants Google LLC and Google Payment Corp. (“Defendants”) (collectively the

5    “Parties”) in this case pending a decision by the United States Judicial Panel on Multidistrict Litigation

6    (“JPML”) on the transfer of this case to In Re Google Play Store Simulated Casino-Style Games

7    Litigation, MDL Case No. 3001; upon consideration of all documents, files, and pleadings in this

8    action; and upon

9             GOOD CAUSE SHOWN, it is hereby ORDERED that:

10            1.     The Parties’ request for a stay of Defendants’ deadline to respond to the complaint, as

11   well as for a stay of all other case deadlines, is hereby GRANTED; and

12            2.     Those deadlines are hereby stayed, pending a decision by the Judicial Panel on

13   Multidistrict Litigation on whether this case should be transferred to In Re Google Play Store

14   Simulated Casino-Style Games Litigation, MDL Case No. 3001.

15         3.     The case management conference scheduled for June 17, 2021 is continued to July 8,
16   2021 at 10 a.m. The parties' joint statement is due June 28, 2021.
              IT IS SO ORDERED.
17
     Dated:         May 12, 2021                             ______________________________________
18                                                           The Honorable Edward J. Davila
19
20

21

22

23

24

25

26

27

28
                                                         2


                                                                                 Case No. 5:21-cv-02100-EJD
                                                [PROPOSED] ORDER RE STIPULATION STAYING RESPONSE DATE
